--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

BY AND AMONG

YOU ON DEMAND HOLDINGS, INC.,

BEIJING SUN SEVEN STARS CULTURE DEVELOPMENT LIMITED

 

DATED AS OF DECEMBER 21, 2015

--------------------------------------------------------------------------------

Table of Contents

    Page       ARTICLE 1 DEFINITIONS 1                          1.1 Definitions
1       ARTICLE 2 PURCHASE AND SALE OF SECURITIES 6                          2.1
Purchase and Sale of Securities 6                          2.2 Closing 6        
                 2.3 Use of Proceeds 7       ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 7                          3.1 Corporate Existence and
Power 7                          3.2 Subsidiaries 7                          3.3
Corporate Authorization; No Contravention 7                          3.4
Governmental Authorization; Third Party Consents 8                          3.5
Binding Effect 8                          3.6 Capitalization of the Company and
its Subsidiaries 8                          3.7 Commission Documents;
Sarbanes-Oxley Compliance 8                          3.8 Absence of Certain
Developments 9                          3.9 Indebtedness; No Undisclosed
Liabilities 9                          3.10 Compliance with Laws; Licenses 10  
                       3.11 Litigation 10                          3.12 Material
Contracts 10                          3.13 Environmental 11                    
     3.14 Taxes 11                          3.15 Title to Property and Assets;
Leases 11                          3.16 Compliance with ERISA 12                
         3.17 Labor Relations; Employees 12                          3.18
Certain Payments 13                          3.19 Insurance 13                  
       3.20 Intellectual Property 13                          3.21 Affiliate
Transactions 13                          3.22 Investment Company Act 14        
                 3.23 Private Offering 14                          3.24 Board
Approval; Stockholder Approval 14                          3.25 Securities 14  
                       3.26 No Brokers or Finders 15                        
 3.27 Disclosure 15

-i-

--------------------------------------------------------------------------------

Table of Contents
(continued)

    Page                          3.28 Suitability 15                        
 3.29 Off Balance Sheet Arrangements 15       ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER 15                          4.1 Existence and Power
15                          4.2 Authorization; No Contravention 15              
           4.3 Governmental Authorization; Third Party Consents 15              
           4.4 Binding Effect 15                          4.5 Investment
Representations 15                          4.6 Receipt of Information 16      
                   4.7 No Brokers or Finders 16                          4.8
Sufficient Funds 16                          4.9 Litigation 16                  
       4.10 No General Solicitation 16                          4.11 Prohibited
Transactions 16                          4.12 Reliance on Exemptions 16        
                 4.13 Affiliates 17       ARTICLE 5 COVENANTS 17                
         5.1 Conduct of Business 17                          5.2 Regulatory
Approval; Litigation 18                          5.3 Access 19                  
       5.4 Employee Benefits Matters 19                          5.5 Legends 19
                         5.6 Board of Directors 19                          5.7
Reasonable Efforts to Secure Financing 19       ARTICLE 6 CONDITIONS PRECEDENT
TO THE OBLIGATION OF THE PURCHASER TO CLOSE 20                          6.1
Conditions to Closing 20       ARTICLE 7 CONDITIONS PRECEDENT TO THE OBLIGATION
OF THE COMPANY TO CLOSE 21                          7.1 Conditions to Closing 21
      ARTICLE 8 RIGHT OF FIRST OFFER; OTHER AGREEMENTS OF THE COMPANY 21        
                 8.1 Registration Rights 21                          8.2 Rule
144 22                          8.3 Availability of Common Stock 23            
             8.4 No Rights Plan 23

-ii-

--------------------------------------------------------------------------------

Table of Contents
(continued)

    Page       ARTICLE 9 INDEMNIFICATION 23                          9.1
Indemnification 23                          9.2 Terms of Indemnification 23    
  ARTICLE 10 TERMINATION 23                          10.1 Termination of
Agreement 23                          10.2 Effect of Termination 24      
ARTICLE 11 MISCELLANEOUS 24                          11.1 Survival 24          
               11.2 Fees and Expenses 24                          11.3 Notices
24                          11.4 Successors and Assigns 25                      
   11.5 Amendment and Waiver 25                          11.6 Counterparts 25  
                       11.7 Headings 25                          11.8 Governing
Law; Consent to Jurisdiction; Waiver of Jury Trial 25                        
 11.9 Severability 25                          11.10 Entire Agreement 26        
                 11.11 Further Assurances 26                          11.12
Public Announcements 26                          11.13 Subsidiaries 26

Exhibits

Exhibit A – Form of Warrant
Exhibit B –Form of License Agreement
Exhibit C – Form of Promissory Note

-iii-

--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, dated as of December 21,
2015 (this “Agreement”), by and among YOU On Demand Holdings, Inc., a Nevada
corporation (the “Company”), Beijing Sun Seven Stars Culture Development
Limited, a PRC company (“SSS” or the “Purchaser”).

WHEREAS, the Purchaser and the Company entered into that certain Securities
Purchase Agreement, dated as of November 23, 2015 (the “Original Agreement”);

WHEREAS, following discussions between the parties hereto, the Company and
Purchaser have determined to fully amend and restate the Original Agreement to
provide for the issuance and sale to the Purchaser, and purchase by the
Purchaser (i) for an aggregate purchase price of $10,000,000, (A) an aggregate
of 4,545,454 shares of the Company’s Common Stock (the “Cash Common Shares”);
(B) a warrant (the “Warrant”) to acquire 1,818,182 shares of Common Stock at an
exercise price of $2.75 per share, containing certain restrictions on the
Purchaser’s ability to exercise the Warrant, in substantially the form attached
hereto as Exhibit A (as exercised, collectively, the “Warrant Shares”); and (ii)
the Promissory Note (as defined below), with the principal and interest thereon
convertible into an aggregate of 9,208,860 shares of Common Stock (the “IP
Common Shares”) in exchange for certain intellectual property rights valued at
$29,100,000.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

1.1     Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms shall have the meanings set forth
below:

 “7SF Share Purchase Agreement” means that certain Share Purchase Agreement,
dated as of November 23, 2015, as amended from time to time, by and between the
Company and Tianjin Enternet Network Technology Limited, a P.R.C. company and
Affiliate of the Purchaser.

“Accredited Investor” has the meaning assigned to such term in Section 4.5(b) .

“Acquisition Proposal” has the meaning assigned to such term in Section 5.2.

 “Actions” means actions, causes of action, suits, claims, complaints, demands,
litigations or legal, administrative or arbitral proceedings.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and, for purposes of Section 3.21 only, with
respect to any individual, the spouse, parent, sibling, child, step-child,
grandchild, niece or nephew of such individual or the spouse thereof and any
trust for the benefit of such Stockholder or any of the foregoing. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
whether through the ownership of Voting Securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning assigned to such term in the Preamble.

“Applicable Stock Price” means $1.924 per share.

“Articles of Incorporation” means the articles of incorporation of the Company,
as the same may have been amended and in effect as of the Closing Date.

“Associate” has the meaning assigned in Rule 12b-2 promulgated by the Commission
under the Exchange Act.

1

--------------------------------------------------------------------------------

“Beneficially own” with respect to any securities means having “beneficial
ownership” of such securities as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee thereof.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
Law or executive order to remain closed.

“Bylaws” means the bylaws of the Company, as the same may have been amended and
in effect as of the Closing Date.

“Cash Common Shares” has the meaning assigned to such term in the Preamble.

“Certificate of Designation” means the certificate of designation setting forth
the designation, powers and preferences of the Series E Preferred Stock.

“Claims” means losses, claims, damages or liabilities, joint or several, Actions
or proceedings (whether commenced or threatened).

“Closing” has the meaning assigned to such term in Section 2.3.

“Closing Date” has the meaning assigned to such term in Section 2.3.

“Closing Securities” means, collectively, the Cash Common Shares, the Warrant
and the Promissory Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collective Bargaining Agreement” has the meaning assigned to such term in
Section 3.17(a) .

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

“Company” has the meaning assigned to such term in the Preamble.

“Company Agreements” has the meaning assigned to such term in Section 3.1.

“Company Benefit Plans” means all employee benefit plans providing benefits to
any current or former employee or director of the Company or any of its
Subsidiaries or any beneficiary or dependent thereof that are sponsored or
maintained by the Company or any of its Subsidiaries or ERISA Affiliates or to
which the Company or any of its Subsidiaries or ERISA Affiliates contributes or
is obligated to contribute, including without limitation all employee welfare
benefit plans within the meaning of Section 3(1) of ERISA, all employee pension
benefit plans within the meaning of Section 3(2) of ERISA, and all bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
restricted stock, severance, termination pay and fringe benefit plans.

“Company Options” has the meaning assigned to such term in Section 3.6.

“Confidentiality Agreement” means the confidentiality agreement dated March 22,
2013, between the Original Purchaser and the Company.

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the exhibits hereto, including, without limitation, the issuance,
purchase and sale of the Securities.

“Contractual Obligation” means, as to any Person, any agreement, undertaking,
contract, indenture, mortgage, deed of trust, credit agreement, note, evidence
of indebtedness or other instrument, written or otherwise, to which such Person
is a party or by which it or any of its property is bound.

2

--------------------------------------------------------------------------------

“Decrees” has the meaning assigned to such term in Section 3.10(a) .

“Employment Agreement” means a contract, offer letter or agreement of the
Company or any of its Subsidiaries with or addressed to any individual who is
rendering or has rendered services thereto as an employee or consultant,
pursuant to which the Company or any of its Subsidiaries has any actual or
contingent liability or obligation to provide compensation and/or benefits in
consideration for past, present or future services.

“Environmental Claim” means any claim, action, cause of action, investigation of
which the Company or any of its Subsidiaries has knowledge, or written notice by
any Person to the Company or any of its Subsidiaries alleging potential
liability (including, without limitation, potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from (a) the presence, or release into the environment, of any
Material of Environmental Concern at any location, or (b) circumstances forming
the basis of any violation or liability, or alleged violation or liability, of
any Environmental Law.

“Environmental Laws” means all Federal, state, local, and foreign statute, Law,
regulation, ordinance, rule, common Law, judgment, order, decree or other
governmental requirement or restriction relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata and natural
resources), including, without limitation, Laws relating to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern; provided that Environmental Laws does not include the
Occupational Safety and Health Act or any other similar Requirement of Law
governing worker safety or workplace conditions.

“Equitable Principles” means applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws affecting creditors’
rights generally from time to time in effect and to general principles of
equity, regardless of whether in a proceeding at equity or at Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder from time to time.

“ERISA Affiliate” means each entity which is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with the
Company or its Subsidiaries within the meaning of Sections 414(b), (c) or (m) of
the Code, or required to be aggregated with the Company or its Subsidiaries
under Section 414(o) of the Code, or is under “common control” with the Company
or its Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.

“Existing Plans” has the meaning assigned to such term in Section 3.6.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any international regulatory body or
self-regulatory organization having or asserting jurisdiction over a Person, its
business or its properties.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.

“Intellectual Property” has the meaning assigned to such term in Section 3.20.

3

--------------------------------------------------------------------------------

“Investor Rights Agreement” means the Right of First Refusal and Co-Sale
Agreement, dated as of July 5, 2013, by and among the Company, the Original
Purchaser, Shane McMahon and Weicheng Liu.

“IP Common Shares” has the meaning assigned to such term in the Preamble.

“IRS” means the Internal Revenue Service.

“knowledge of the Company” means the actual knowledge of the chairman or any
executive officer of the Company or any of its Subsidiaries, after due inquiry
of those persons employed by the Company or its Subsidiaries charged with
administrative or operational responsibility for such matter.

“Law” means all Federal, state, local, and foreign statute, law, regulation,
ordinance, rule, common law, judgment, order, decree or other governmental
requirement or restriction of all applicable jurisdictions.

“Leases” has the meaning assigned to such term in Section 3.15.

“License Agreement” has the meaning assigned to such term in Section 6.1(k) .

“Licenses” has the meaning assigned to such term in Section 3.10(b) .

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), voting or other restriction, preemptive
right or other security interest of any kind or nature whatsoever.

“Mandatory Effectiveness Period” shall mean the period from the date that a
Registration Statement is declared effective by the Commission until the earlier
to occur of the date when all Registrable Securities covered by a Registration
Statement (a) either have been sold pursuant to a Registration Statement or an
exemption from the registration requirements of the Securities Act; or (b)
pursuant to a written opinion of counsel reasonably acceptable to the Company,
may be sold pursuant to Rule 144(b)(1) without any limitations.

“Mandatory Registration Statement” has the meaning assigned to such term in
Section 8.1(a) .

“Material Adverse Effect” means any material adverse change in or affecting (i)
the business, properties, assets, liabilities, operations, results of operations
(financial or otherwise), condition, or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company or any of the
Company’s Subsidiaries to consummate the Contemplated Transactions; provided,
however, that none of the following shall be deemed in themselves, either alone
or in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been, a Material Adverse Effect: (A)
any change in the market price or trading volume of the capital stock of the
Company after the date hereof (B) any changes, events or occurrences in the
United States securities markets which are not specific to the Company, (C) any
changes, events, developments or effects resulting from general economic
conditions, which are not specific to the Company or its Subsidiaries and which
do not affect the Company or its Subsidiaries in a materially disproportionate
manner and (D) any changes resulting from the execution or announcement of this
Agreement and the Contemplated Transactions.

“Material Contracts” has the meaning assigned to such term in Section 3.12(a) .

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
industrial, toxic or hazardous wastes, substances or constituents, petroleum and
petroleum products (or any by-product or constituent thereof), asbestos or
asbestos-containing materials, lead or lead-based paints or materials, PCBs, or
radon, or any other materials that are regulated by, or may form the basis of
liability under, any Environmental Law.

“McMahon Note” has the meaning assigned to such term in Section 3.6.

“NASDAQ” means The Nasdaq Stock Market Inc.’s National Market System.

“NPCL” has the meaning assigned to such term in Section 3.24(a) .

“NYSE” means the New York Stock Exchange.

4

--------------------------------------------------------------------------------

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.

“Preferred Stock” has the meaning assigned to such term in Section 3.6.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Purchase Price” has the meaning assigned to such term in Section 2.1.

“Purchaser” has the meaning assigned to such term in the Preamble.

“Purchaser Indemnitee” has the meaning assigned to such term in Section 9.1.

“Qualified Acquisition Proposal” has the meaning assigned to such term in
Section 5.2.

“Registrable Securities” means the Cash Common Shares and, subject to obtaining
the Required Vote, the IP Common Stock and the Warrant Shares and other
securities, if any, issuable upon conversion of the Warrant and the Promissory
Note, in each case until any such security is effectively registered under the
Securities Act and disposed of in accordance with the Registration Statement
covering it or is distributed to the public by the holder thereof pursuant to
Rule 144.

“Registration Cap” has the meaning assigned to such term in Section 8.1(e) .

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), all exhibits and all material incorporated by reference or deemed
to be incorporated by reference in such registration statement.

“Restricted Period” has the meaning assigned to such term in Section 5.1(a) .

“Required Vote” has the meaning assigned to such term in Section 3.24(b) .

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any Law (including, without limitation, Laws related to Taxes and Environmental
Laws), treaty, rule, regulation, ordinance, qualification, standard, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority, including the NYSE or NASDAQ or any national securities exchange or
automated quotation system on which the Common Stock is listed or admitted to
trading, in each case applicable to, or binding upon, such Person or any of its
property or to which such Person or any of its property is subject or pertaining
to any or all of the transactions contemplated hereby.

“Return” has the meaning assigned to such term in Section 5.1(a)(ix) .

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC Reports” means each registration statement, report, proxy statement or
information statement (other than preliminary materials) or other documents
filed by the Company or any of its Subsidiaries with the Commission pursuant to
the Securities Act or the Exchange Act or the rules and regulations thereunder
since January 1, 2010, each in the form (including exhibits and any amendments)
filed with the Commission.

“Securities” means, collectively, Closing Securities and the Warrant Shares and
the IP Common Shares.

5

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock.

“Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock.

“Series E Preferred Stock” has the meaning assigned to such term in the Recitals
hereto.

“SSS” has the meaning assigned to such term in the Preamble.

“Subsidiary” of any specified Person means any other Person more than 50% of the
outstanding voting securities of which is owned or controlled, directly or
indirectly, by such specified Person or by one or more other Subsidiaries of
such specified Person, or by such specified Person and one or more other
Subsidiaries of such specified Person. For the purposes of this definition,
“voting securities” means securities which ordinarily have voting power for the
election of directors (or other Persons having similar functions), whether at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency, or other ownership interests ordinarily
constituting a majority voting interest.

“Tax Claim” has the meaning assigned to such term in Section 5.1(a)(ix) .

“Tax” or “Taxes” means any taxes, assessment, duties, fees, levies, imposts,
deductions, or withholdings, including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes, or other governmental charges of any nature
whatsoever, imposed by any taxing authority of any government or country or
political subdivision of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another Person by Contract, as a transferee
or successor, under Treasury Regulation 1.1502 -6 or analogous state, local or
foreign Requirement of Law provision or otherwise.

“Titles Valuation Report” has the meaning assigned to such term in Section
7.1(e) .

“Trading Affiliates” has the meaning assigned to such term in Section 4.11.

“Voting Securities” means any class or classes of stock of the Company pursuant
to which the holders thereof have the general power under ordinary circumstances
to vote with respect to the election of the Board of Directors, irrespective of
whether or not, at the time, stock of any other class or classes shall have, or
might have, voting power by reason of the happening of any contingency.

“Warrant” has the meaning assigned to such term in the Preamble.

“Warrant Shares” has the meaning assigned to such term in the Preamble.

ARTICLE 2
PURCHASE AND SALE OF SECURITIES

2.1     Purchase and Sale of Securities. Subject to the terms set forth herein
and in reliance upon the representations set forth below, at the Closing, the
Company shall issue and sell to the Purchaser (i) the Cash Common Shares and the
Warrant for an aggregate purchase price of $10,000,000 (the “Purchase Price”)
and (ii) the Promissory Note in exchange for the grant of the licenses under the
License Agreement valued at $29,100,000.

2.2     Closing. Subject to the last sentence of this Section 2.2, the issuance,
sale and purchase of the Closing Securities shall take place at a closing (the
“Closing”) to be held at the offices of Cooley LLP, 1114 Avenue of the Americas,
New York, New York (except that the Closing may be conducted as a “virtual
closing”, with the parties providing signature pages to each other
electronically or via facsimile), at 10:00 A.M., local time, on the Closing
Date. On the first Business Day after the conditions set forth in Sections 6.1
and 7.1 (other than those to be satisfied on the Closing Date, which shall be
satisfied or waived on such date) have been satisfied or waived by the party
entitled to waive such conditions or such later date and time as the parties may
agree in writing (the “Closing Date”), the Purchaser shall (a)(i) deliver to the
Company by wire transfer in immediately available funds to an account or
accounts designated in writing by the Company to the Purchaser on the Closing
Date, funds in an amount equal to the Purchase Price (which funds will be used
by the Company in accordance with Section 2.3), (ii) make or cause to be made
the deliveries applicable to the Purchaser set forth in Section 7.1 and (b) the
Company shall (i) issue and deliver to the Purchaser the Closing Securities and
(ii) make or cause to be made the deliveries set forth in Section 6.1. In no
event shall the Company, by reason of this Section 2.2, any of the other terms
of this Agreement or otherwise, be obligated to deliver to the Purchaser any of
the Cash Common Shares unless and until the Company has received payment from
the Purchaser of the full amount of the Purchase Price and the parties to the
License Agreement have executed and delivered the same.

6

--------------------------------------------------------------------------------

2.3     Use of Proceeds. The Purchase Price shall be used by the Company for
general working capital purposes as approved by the Board, and the Company shall
not, without the prior written consent of the Purchaser, use such monies for
other purposes. The Purchase Price shall not be used by the Company for purposes
of paying off Shane McMahone’s three million dollar note through the end of
2017.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:

3.1     Corporate Existence and Power. The Company (a) is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nevada; (b) has all requisite corporate power and authority to own and
operate its properties, to lease the properties it operates as lessee and to
carry on its business as currently conducted and currently contemplated to be
conducted; and (c) has (or will have, as applicable) all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and the Promissory Note (collectively, the “Company Agreements”). The
Company is duly qualified to do business as a foreign corporation in, and is in
good standing under the Laws of, each jurisdiction in which the conduct of its
business or the nature of the property owned requires such qualification except
where the failure to be so qualified or in good standing, individually or in the
aggregate would not be materially adverse to the Company.

3.2     Subsidiaries. Except as set forth on Schedule 3.2, the Company has no
Subsidiaries and no interest or investments in any corporation, partnership,
limited liability company, trust or other entity or organization. Each
Subsidiary listed on Schedule 3.2 has been duly organized, is validly existing
and in good standing under the Laws of the jurisdiction of its organization, has
all requisite corporate (or, in the case of an entity other than a corporation,
other) power and authority to own and operate its properties, to lease the
properties it operates as lessee and to carry on its business as currently
conducted and currently contemplated to be conducted, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or the nature of its properties requires such
qualification except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not be materially
adverse to the Company. Except as set forth on Schedule 3.2, all of the issued
and outstanding stock (or equivalent interests) of each Subsidiary set forth on
Schedule 3.2 has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company free and clear of any Liens and there
are no rights, options or warrants outstanding or other agreements to acquire
shares of stock (or equivalent interests) of such Subsidiary. Schedule 3.2 sets
forth the capitalization of each of the Subsidiaries, including the amount and
kind of equity interests held by the Company in the Subsidiary and the
percentage interest represented thereby.

3.3     Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company of each Company Agreement and the consummation of the
transactions contemplated thereby, (a) subject to the satisfaction of the
matters described in Section 3.24(b), have been duly authorized by all necessary
corporate action of the Company; (b) do not contravene the terms of the Articles
of Incorporation or Bylaws or the organizational documents of its Subsidiaries;
(c) do not entitle any Person to exercise any statutory or contractual
preemptive rights to purchase shares of capital stock or any equity interest in
the Company, other than pursuant to the Investor Rights Agreement and (d)
subject to receipt or satisfaction of the approvals, consents, exemptions,
authorizations or other actions, notices or filings set forth on Schedule 3.4,
and do not violate or result in any breach or contravention of, a default under,
or an acceleration of any obligation under or the creation (with or without
notice, lapse of time or both) of any Lien under, result in the termination or
loss of any right or the imposition of any penalty under any Contractual
Obligation of the Company or its Subsidiaries or by which their respective
assets or properties are bound or any Requirement of Law applicable to the
Company or its Subsidiaries or by which their respective assets or properties
are bound. No event has occurred and no condition exists which (upon notice or
the passage of time or both) would constitute, or give rise to: (i) any breach,
violation, default, change of control or right to cause the Company to
repurchase or redeem under, (ii) any Lien on the assets of the Company or any of
its Subsidiaries under, (iii) any termination right of any party, or any loss of
any right or imposition of any penalty, under or (iv) any change or acceleration
in the rights or obligations of any party under, any material Contractual
Obligation of the Company or its Subsidiaries (or by which their respective
assets or properties are bound) or the Articles of Incorporation or Bylaws or
the organizational documents of the Company’s Subsidiaries except for any of the
foregoing that, individually or in the aggregate, would not be material to the
Company or its Subsidiaries.

7

--------------------------------------------------------------------------------

3.4     Governmental Authorization; Third Party Consents. Except as set forth on
Schedule 3.4, no approval, consent, qualification, order, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority, or any other Person in respect of any Requirement of Law, Contractual
Obligation or otherwise, and no lapse of a waiting period under a Requirement of
Law, is necessary or required in connection with the execution, delivery or
performance (including, without limitation, the issuance, sale and delivery of
the Securities by the Company, or enforcement against the Company, of the
Company Agreements or the consummation of the Contemplated Transactions except
for any of the foregoing that, individually or in the aggregate, would not be
material to the Company or its Subsidiaries.

3.5     Binding Effect. Each of the Company Agreements has been (or will, as of
the Closing, be, as applicable) duly authorized, executed and delivered by the
Company and, subject to Equitable Principles, constitutes (or will, as of the
Closing, constitute, as applicable) the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.

3.6     Capitalization of the Company and its Subsidiaries. The authorized stock
of the Company consists of 1,500,000,000 shares of Common Stock and 50,000,000
shares of preferred stock, par value $0.001, of the Company (the “Preferred
Stock”). As of the date hereof, (a) 7,000,000 shares of Series A Preferred Stock
are issued and outstanding, 7,254,997 shares of Series E Preferred Stock are
issued and outstanding and have no voting rights, (b) 24,027,924 shares of
Common Stock are issued and outstanding, (c) 12,468,025 shares of Common Stock
are reserved for or subject to issuance. Schedule 3.6 sets forth a true and
correct list of all outstanding rights, options or warrants to purchase shares
of any class or series of stock of the Company (collectively, the “Company
Options”) and a true and correct list of each of the Company’s stock option,
incentive, purchase or other plans pursuant to which options or warrants to
purchase stock of the Company may be issued (collectively, the “Existing
Plans”). Except as set out on Schedule 3.6 and for (i) shares of Common Stock
issuable pursuant to the exercise of outstanding Company Options, (ii) shares of
Common Stock issuable upon conversion of the Series A Preferred Stock, or the
Series E Preferred Stock, (iii) securities issuable upon conversion of the
Convertible Promissory Note, dated May 10, 2012, (the “McMahon Note”), there are
no shares of Common Stock or any other equity security of the Company issuable
upon conversion or exchange of any security of the Company or any of its
Subsidiaries nor any rights, options or warrants outstanding or other agreements
to acquire shares of stock of the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries is contractually obligated to issue any
shares of stock or to purchase, redeem or otherwise acquire any of its
outstanding shares of stock. Neither the Company nor any of its Subsidiaries has
created any “phantom stock,” stock appreciation rights or other similar rights
the value of which is related to or based upon the price or value of the Common
Stock. Neither the Company nor any of its Subsidiaries has outstanding debt or
debt instruments providing for voting rights with respect to the Company or such
Subsidiary to the holders thereof. Other than pursuant to the Investor Rights
Agreement, no stockholder of the Company or any of its Subsidiaries or other
Person is entitled to any preemptive or similar rights to subscribe for shares
of stock of the Company or any of its Subsidiaries. All of the issued and
outstanding shares of Common Stock and Preferred Stock are duly authorized,
validly issued, fully paid, and nonassessable. Other than pursuant to the
Employment Agreements between the Company and McMahon and Song, respectively,
neither the Company nor any of its Subsidiaries has granted to any Person the
right to demand or request that the Company or such Subsidiary effect a
registration under the Securities Act of any securities held by such Person or
to include any securities of such Person in any such registration by the Company
or such Subsidiary.

3.7     Commission Documents; Sarbanes-Oxley Compliance.

(a)      Since December 31, 2011, the Company has filed with or furnished to the
Commission all forms, reports, statements, schedules, certificates and other
documents that have been required to be filed or furnished by it under
applicable Laws on a timely basis or received a valid extension of such time of
filing and filed any such SEC Reports prior to the expiration of any such
extension. The Company has made available to Purchaser true, complete and
unredacted copies of (i) SEC Reports filed or furnished prior to the date of
this Agreement, in each case to the extent not publicly filed in unredacted form
and (ii) all correspondence between the Company (or on its behalf) and the
Commission. As of its filing date (or, if amended or superseded by a filing
prior to the date of this Agreement, on the date of such amended or superseded
filing), (A) each SEC Report complied as to form in all material respects with
the applicable requirements of the Securities Act or the Exchange Act, as the
case may be, each as in effect on the date such Company SEC Report was filed,
and (B) each SEC Report did not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is required to file any forms,
reports or other documents under the Exchange Act. No executive officer of the
Company has failed to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act with respect to any SEC Report,
except as disclosed in certifications filed with the SEC Reports. Neither the
Company nor any of its executive officers has received notice from any
Governmental Authority challenging or questioning the accuracy, completeness,
form or manner of filing of such certifications. The Company and each of its
officers is in compliance in all material respects with (x) the applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder, and (y) the applicable listing and corporate governance rules and
regulations of NASDAQ.

8

--------------------------------------------------------------------------------

(b)     The management of the Company has (i) designed disclosure controls and
procedures to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the management of the
Company by others within those entities, and (ii) has disclosed, based on its
most recent evaluation, to the Company’s outside auditors and the audit
committee of the Board of Directors (A) any significant deficiencies in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data and
have identified for the Company’s outside auditors any material weaknesses in
internal controls and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls. A summary of any of those disclosures made by management to
the Company’s auditors and audit committee has been furnished to Purchaser. The
Company and each of its Subsidiaries maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (1) transactions are
executed in accordance with management’s general or specific authorizations, (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (3)
access to assets is permitted only in accordance with management’s general or
specific authorization and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

(c)     Since December 31, 2011, neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
of its Subsidiaries or their respective internal accounting controls, including
any complaint, allegation, assertion or claim that the Company or any of its
Subsidiaries has engaged in questionable accounting or auditing practices. No
attorney representing the Company or any of its Subsidiaries, whether or not
employed by the Company or any of its Subsidiaries, has reported evidence of a
material violation of securities Laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.

(d)     To the knowledge of the Company, no employee of the Company or any of
its Subsidiaries has provided or is providing information to any law enforcement
agency regarding the commission or possible commission of any crime or the
violation or possible violation of any Law, rule, regulation, order, decree or
injunction. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any contractor, subcontractor or agent of the Company
or any such Subsidiary of the Company has discharged, demoted, suspended,
threatened, harassed or in any other manner discriminated against an employee of
the Company or any of its Subsidiaries in the terms and conditions of employment
because of any act of such employee described in 18 U.S.C. ss.1514A(a).

3.8     Absence of Certain Developments. Since December 31, 2011, and except as
described in the SEC Reports filed with the Commission prior to the date hereof
(a) each of the Company and its Subsidiaries has operated in the ordinary
course, (b) there has been no occurrence or event of the type set forth in
Section 5.1(a), and there has occurred no fact, event, circumstance or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect.

3.9     Indebtedness; No Undisclosed Liabilities. Schedule 3.9 sets forth the
Indebtedness of the Company. Neither the Company nor any of its Subsidiaries has
any material liabilities or obligations of any nature, whether or not accrued,
contingent or otherwise, except (a) liabilities or obligations disclosed or
reserved against in the SEC Reports filed with the Commission prior to the date
hereof, (b) liabilities or obligations which arose after the last date of any
such SEC Report, in the ordinary course of business consistent with past
practice that, individually or in the aggregate, do not exceed $1,000,000, (c)
as set forth on Schedule 3.9, and (d) liabilities incurred in connection with
the Contemplated Transactions that are not in breach of this Agreement.

3.10     Compliance with Laws; Licenses.

(a)     Except as set forth in the SEC Reports filed with the Commission prior
to the date hereof, neither the Company nor any of its Subsidiaries in the
conduct of its business, is, or since December 31, 2011, has been, in violation
of any Requirement of Law, or any judgments, orders, rulings, injunctions or
decrees of a Governmental Authority (collectively, “Decrees”), applicable
thereto or to the employees conducting such business, except for violations
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

9

--------------------------------------------------------------------------------

(b)     The Company and its Subsidiaries as applicable, have obtained or made,
as the case may be, all permits, licenses, authorizations, orders and approvals,
and all filings, applications and registrations with, all Governmental
Authorities (“Licenses”), that are required to conduct the businesses of the
Company and its Subsidiaries in the manner and to the full extent as currently
conducted or currently contemplated to be conducted except where such failure to
obtain or make, individually or in the aggregate, would not be materially
adverse to the Company. None of such Licenses is subject to any restriction or
condition that limits or would reasonably be expected to limit in any material
way the full operation of the Company or its Subsidiaries as currently conducted
or currently contemplated to be conducted. Each of the Licenses has been duly
obtained, is valid and in full force and effect, and is not subject to any
pending or threatened proceeding to limit, condition, suspend, cancel, suspend,
or declare such License invalid. Neither the Company nor any of its Subsidiaries
is in default in any material respect with respect to any of the Licenses, and
to the knowledge of the Company no event has occurred which constitutes, or with
due notice or lapse of time or both may constitute, a default by the Company or
any such Subsidiary under any License.

3.11     Litigation. There is no legal action, suit, arbitration, proceeding or,
to the knowledge of the Company, other legal, administrative or other
governmental investigation or inquiry pending or claims asserted (or, to the
knowledge of the Company, any threat thereof) against the Company or any of its
Subsidiaries or relating to any of the Company Agreements or the Contemplated
Transactions or against any officer, director or employee of the Company in
connection with such Person’s relationship with or actions taken on behalf of
the Company. The Company is not subject to any Decree that, individually or in
the aggregate, has had or would reasonably be expected to be material to the
Company.

3.12     Material Contracts.

(a)     Schedule 3.12(a) sets forth a true, correct and complete list of the
following Contractual Obligations (including every written amendment,
modification or supplement to the foregoing or other material amendment,
modification or supplement to the foregoing that is binding on the Company or
any of its Subsidiaries) to which the Company or any of its Subsidiaries is a
party: (i) any Contractual Obligation that is a “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the Commission), (ii)
Contractual Obligations that collectively represent the top 5 agreements (based
on cost) with content licensors for the Company and its Subsidiaries during the
Company’s last fiscal year, (iii) Contractual Obligations that collectively
represent the top 5 agreements (based on revenue) for distribution services and
cooperation agreements of the Company and its Subsidiaries during the Company’s
last fiscal year, (iv) any Contractual Obligation (other than a Contractual
Obligation described in one of the other provisions of this Section 3.12(a)
without regard to any threshold contained therein) that involves annual
expenditures during the Company’s last fiscal year by the Company or any Company
Subsidiary in excess of $200,000 and is not otherwise cancelable by the Company
or any of its Subsidiaries without any financial or other penalty on 90-days’ or
less notice, (v) any Lease for real property or (vi) any other Contractual
Obligation that is material to the Company or its Subsidiaries (each Contractual
Obligation referenced above in clauses (i) through (vi) individually, a
“Material Contract” and collectively, “Material Contracts”); provided that, with
respect to Company Material Contracts described above, such list shall identify
the date of such contract and any communications (written or, to the knowledge
of the Company, oral) received by the Company or its Subsidiaries from any party
to such contract or on behalf of any such party that such party intends to
cancel, terminate, seek re-bidding of or fail to renew such contract. Except as
set forth on Schedule 3.12(a), the Company has delivered or made available true,
correct and complete copies of all such Contractual Obligations to counsel to
Purchaser.

(b)     All of the Material Contracts are valid, binding and in full force and
effect in all material respects and enforceable by the Company in accordance
with their respective terms in all material respects, subject to Equitable
Principles. The Company is not in material default or breach under any of its
Contractual Obligations or organizational documents and, to the knowledge of the
Company, no other party to any of its Contractual Obligations is in material
default or breach thereunder (and no event has occurred which with the passage
of time or the giving of notice or both would result in a material default or
breach by the Company or, to the knowledge of the Company, by any other party
thereunder). Except as set forth on Schedule 3.12(b), neither the Company nor
any of its Subsidiaries is a party to any non-competition agreement or any other
agreement or obligation that materially limits or will materially limit the
Company or any of its Subsidiaries from engaging in any line of business in any
territory.

3.13     Environmental. The Company and its Subsidiaries are, and have been, in
compliance with all Environmental Laws, except where such non-compliance,
individually or in the aggregate, has not had and would not reasonably be
expected to be materially adverse to the Company. Neither the Company nor any of
its Subsidiaries has received any written notice that alleges that the Company
or its Subsidiaries is not in compliance with any Environmental Laws, and to the
knowledge of the Company, there are no circumstances that could reasonably be
expected to prevent or interfere with such compliance in the future. There is no
Environmental Claim pending, or to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries with respect to the operations or
business of the Company or its Subsidiaries, or against any Person whose
liability for any Environmental Claim the Company or its Subsidiaries has
retained or assumed either contractually or by operation of Law. There has been
no release at any time of any Materials of Environmental Concern at, on, about,
under or within any real property currently, or to the knowledge of the Company,
formerly owned, leased, operated or controlled by the Company or any of its
Subsidiaries or any of their predecessors.

10

--------------------------------------------------------------------------------

3.14     Taxes. All Returns required to be filed by the Company and each of its
Subsidiaries have been timely filed (after giving effect to any valid extensions
of time in which to make such filings) and all such Returns are true, complete,
and correct in all material respects. All Taxes that are due or claimed to be
due from the Company and each of its Subsidiaries have been timely paid, other
than those (i) currently payable without penalty or interest or (ii) being
contested in good faith and by appropriate proceedings and for which, in the
case of both clauses (i) and (ii), adequate reserves have been established on
the books and records of the Company and its Subsidiaries in accordance with
GAAP. There are no proposed, asserted, ongoing or to the knowledge of the
Company, threatened, assessments, examinations, claims, deficiencies, Liens or
other litigation with regard to any Taxes or Returns of the Company or any of
its Subsidiaries. To the knowledge of the Company, the accruals and reserves on
the books and records of the Company and its Subsidiaries in respect of any Tax
liability for any taxable period not finally determined are adequate to meet any
assessments of Tax for any such period. The Company is not a United States real
property holding corporation as defined in Section 897(c)(2) of the Code. The
Company and each of its Subsidiaries are not currently the beneficiary of any
extension of time within which to file any Tax Return. All material amounts
required to be collected or withheld by the Company or any of its Subsidiaries
have been collected or withheld and any such amounts that are required to be
remitted to any taxing authority have been duly and timely remitted. Neither the
Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency. No taxing authority in a jurisdiction where the
Company or its Subsidiaries do not file Tax Returns has made a written claim or
assertion that the Company or its Subsidiaries are or may be subject to taxation
by such jurisdiction. The Company and each of its Subsidiaries is not a party to
or bound by any Tax sharing or Tax allocation or similar Contractual Obligation.
True and complete copies of all income Tax Returns that have been filed by the
Company or any of its Subsidiaries for Tax periods after December 31, 2008 have
been delivered or made available to the Purchaser. The Company and each of its
Subsidiaries (A) has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group of which the Company
was the common parent) or (B) does not have any liability for the Taxes of any
Person (other than the Company) under Treasury Regulation ss. 1.1502 -6 (or any
similar provision of state, local, or foreign Requirement of Law), as a
transferee or successor, by contract, or otherwise. The Company and each of its
Subsidiaries has not agreed, and is not required to include in income any
adjustment pursuant to Section 481(a) of the Code (or analogous provision of
foreign, state, or local Requirement of Law) by reason of a change in accounting
method or otherwise, and the Company and each of its Subsidiaries does not have
knowledge that the Internal Revenue Service (or other taxing authority) has
proposed or is considering any such change in accounting. The Company and each
of its Subsidiaries will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) “closing
agreement” as described in Code ss. 7121 (or any corresponding or similar
provision of state, local or foreign income Tax Requirement of Law) executed on
or prior to the Closing Date; (B) installment sale or open transaction
disposition made on or prior to the Closing Date; or (C) prepaid amount received
on or prior to the Closing Date.

3.15     Title to Property and Assets; Leases. Except as set forth on Schedule
3.15, each of the Company and its Subsidiaries has good and marketable title,
free and clear of all Liens to all of its assets, including all real property
and interests in real property owned in fee simple by the Company and its
Subsidiaries and all real property leased, subleased or otherwise occupied by
the Company and its Subsidiaries and any assets and properties which it purports
to own, except (i) Liens for taxes not yet due and payable and (ii) Liens that
do not interfere with the use, utility or value of such assets in any material
respect. All leases to which the Company or any of its Subsidiaries is a party
(collectively, the “Leases”) are valid and binding and in full force and effect
in accordance with their respective terms on the Company and its Subsidiaries
and, to the knowledge of the Company, with respect to each other party to any
such Leases, except, in each case, subject to Equitable Principles. No material
default (or event which, with the giving of notice or passage of time, or both,
would constitute a material default) by the Company or any of its Subsidiaries,
or to the knowledge of the Company by any other party thereto, has occurred and
is continuing under the Leases. The Company and its Subsidiaries enjoy a
peaceful and undisturbed possession under all such Leases to which any of them
is a party as lessee. With respect to each Lease, to the knowledge of the
Company, either (a) such Lease is not subject or subordinate to any mortgage,
deed of trust or other lien which has priority over such Lease, or (b) the
holder of any such lien has entered into a valid, binding and enforceable
nondisturbance agreement in favor of the lessee pursuant to which the Lease
cannot be extinguished or terminated by reason of any foreclosure or other
acquisition of title by such holder if the lessee thereunder is not in default
under the Lease as of the date of acquisition of title. As used herein, the term
“Lease” shall also include subleases or other occupancy agreements (and any
amendments thereto) and the term “lessee” shall also include any sublessee or
other occupant. Neither the Company nor any of its Subsidiaries own any real
property.

11

--------------------------------------------------------------------------------

3.16     Compliance with ERISA. Except as set forth on Schedule 3.16, the
Company has made available to the Purchaser true and complete copies of each
Employment Agreement and each material Company Benefit Plan, as well as certain
related documents, including, but not limited to, (a) the actuarial report for
such Company Benefit Plan (if applicable) for each of the last two years, (b)
the most recent determination letter from the IRS (if applicable) for such
Company Benefit Plan, (c) the two most recent annual reports (Series 5500 and
related schedules) required under ERISA (if any), (d) the most recent summary
plan descriptions (with all material modifications) and (e) all material
communications to any current or former employees of the Company relating to any
material Company Benefit Plan or Employment Agreement. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (A) each of the Company Benefit Plans has been operated and
administered in all material respects in compliance with its terms and all
applicable Laws; (B) each of the Company Benefit Plans intended to be
“qualified” within the meaning of Section 401(a) of the Code is so qualified;
and (C) there are no pending, or to the knowledge of Company, threatened claims
(other than routine claims for benefits) by, on behalf of or against any of the
Company Benefit Plans or any trusts related thereto or pursuant to any
Employment Agreement. Neither the Company nor any ERISA Affiliate currently
sponsors, maintains or contributes to, and is not required to contribute to, nor
has ever sponsored, maintained or contributed to, and been required to
contribute to, or incurred any liability with respect to any “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) that is subject to Section
302 of the Code or Title IV of ERISA. No non-exempt “prohibited transaction,”
within the meaning of Section 4975 of the Code or Section 406 of ERISA, has
occurred with respect to any Company Benefit Plan which could, individually or
in the aggregate, reasonably be expected to result in a material liability to
the Company. No material liability under any Company Benefit Plan has been
funded nor has any such obligation been satisfied with the purchase of a
contract from an insurance company as to which the Company has received notice
that such insurance company is insolvent or is in rehabilitation or any similar
proceeding. No Company Benefit Plan is under audit or, to the knowledge of the
Company, investigation by, or is the subject of a proceeding with respect to,
the IRS, the Department of Labor or the Pension Benefit Guaranty Corporation,
and, to the knowledge of the Company, no such audit, investigation or proceeding
is threatened. Except as set forth on Schedule 3.16, with respect to each
Company Benefit Plan which provides medical benefits, short-term disability
benefits or long-term disability benefits (other than any “pension plan” within
the meaning of Section 3(2) of ERISA), all claims incurred by the Company under
such Company Benefit Plan are either insured pursuant to a contract of insurance
whereby the insurance company bears any risk of loss with respect to such claims
or covered under a contract with a health maintenance organization pursuant to
which such health maintenance organization bears the liability for such claims.
Except as set forth on Schedule 3.16 hereto or disclosed in the SEC Reports
filed with the Commission prior to the date hereof, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (either alone or in conjunction with any other event such as
termination of employment) (i) result in, or cause any increase, acceleration or
vesting of, any payment, benefit or award under any Company Benefit Plan or
Employment Agreement to any director or employee of Company or any of its
Subsidiaries, (ii) give rise to any obligation to fund for any such payments,
awards or benefits, (iii) give rise to any limitation on the ability of the
Company or any of its Subsidiaries to amend or terminate any Company Benefit
Plan, or (iv) result in any payment or benefit that will or may be made by the
Company or any of its Subsidiaries or affiliates that will be characterized as
an “excess parachute payment,” within the meaning of Section 280G of the Code.
Except as set forth on Schedule 3.16, neither the Company nor any of its
Subsidiaries or ERISA Affiliates has any liability to provide any
post-retirement or post-termination life, health, medical or other welfare
benefits to any current or former employees or beneficiaries or dependents
thereof which, individually or in the aggregate, is material, except for health
continuation coverage as required by Section 4980B of the Code or Part 6 of
Title I of ERISA or applicable sta te healthcare continuation coverage Laws
which, individually or in the aggregate, is at no material expense to the
Company and its Subsidiaries. With respect to each Company Benefit Plan, there
are no understandings, agreements or undertakings that would prevent the Company
from amending or terminating such Company Benefit Plan at any time without
incurring material liability thereunder other than in respect of accrued
obligations and medical or welfare claims incurred prior to such amendment or
termination.

3.17     Labor Relations; Employees.

(a)     (i) Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement, labor union contract, or trade union agreement
(each a “Collective Bargaining Agreement”), (ii) to the knowledge of the
Company, there are no activities or proceedings of any labor or trade union to
organize any employees of the Company or any of its Subsidiaries; (iii) no
Collective Bargaining Agreement is being negotiated by the Company or any of its
Subsidiaries, (iv) there is no strike, lockout, slowdown, or work stoppage
against the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened that may interfere with the respective business
activities of the Company or any of its Subsidiary.

12

--------------------------------------------------------------------------------

(b)     The Company and its Subsidiaries have complied in all material respects
with applicable Laws with respect to employment (including but not limited to
applicable Laws regarding wage and hour requirements, correct classification of
independent contractors and of employees as exempt and non-exempt, immigration
status, discrimination in employment, employee health and safety, and collective
bargaining).

(c)     The Company and each of its Subsidiaries have withheld all amounts
required by applicable Law to be withheld from the wages, salaries, and other
payments to employees, and are not, to the knowledge of the Company, liable for
any arrears of wages or any taxes or any penalty for failure to comply with any
of the foregoing. Neither the Company nor any of its Subsidiaries is liable for
any material payment to any trust or other fund or to any Governmental
Authority, with respect to unemployment compensation benefits, social security
or other benefits for employees (other than routine payments to be made in the
ordinary course of business consistent with past practice).

3.18     Certain Payments. Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee, or other
Person associated with or acting on behalf of any of them, has directly or
indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any Subsidiary or any Affiliate of
the Company or any Subsidiary, or (iv) in violation of any Requirement of Law,
or (b) established or maintained any fund or asset that has not been recorded in
the books and records of the Company.

3.19     Insurance. The Company and its Subsidiaries maintain, with financially
sound and reputable insurers, insurance in such amounts, including deductible
arrangements, and of such a character as is, in the judgment of the Board of
Directors, reasonable in light of the risks faced by the Company in the conduct
of its business. All policies of title, fire, liability, casualty, business
interruption, workers’ compensation and other forms of insurance including, but
not limited to, directors and officers insurance, held by the Company and its
Subsidiaries, are in full force and effect in accordance with their terms.
Neither the Company nor any of its Subsidiaries is in default in any material
respect under any provisions of any such policy of insurance that has not been
remedied and no such Person has received notice of cancellation of any such
insurance.

3.20     Intellectual Property. The Company and its Subsidiaries own the entire
and unencumbered right, title and interest in and to, or possess adequate
licenses or other rights to use, all intellectual property, including but not
limited to, patents, trademarks, service marks, trade names, trade secrets,
copyrights, domain names, computer software (including but not limited to code,
data, databases and documentation) and know-how used in, or necessary to, the
business as currently conducted or currently contemplated to be conducted by the
Company or any of its Subsidiaries (the “Intellectual Property”) except where
such failure to so own or possess, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect. All
Intellectual Property which is a material patent, trademark, service mark, trade
name, copyright or domain name is set forth on Schedule 3.20. The Company and
each of its Subsidiaries have performed all commercially reasonable acts to
protect and maintain its material Intellectual Property, including but not
limited to paying all required fees and Taxes to maintain all registrations and
applications of such Intellectual Property in full force and effect. Except as
set forth on Schedule 3.20, none of the Company or any of its Subsidiaries has
received any written notice of infringement of or conflict with (or knows of
such infringement of or conflict with) asserted rights of others with respect to
the use of Intellectual Property. To the knowledge of the Company, the Company
and its Subsidiaries do not in the conduct of their business infringe or
conflict with any right of any third party. Except as set forth on Schedule
3.20, neither the Company nor any of its Subsidiaries have asserted within two
years of the date hereof, any claim against any third party that such party has
violated, infringed, misappropriated or misused, in any material respect, any
Intellectual Property. The Company and its Subsidiaries have taken commercially
reasonable precautions to preserve and protect the availability,
confidentiality, security and integrity of data held or transmitted by or
through the Company and its Subsidiaries’ computer networks, software, hardware,
and other systems.

3.21     Affiliate Transactions.

(a)     Except for transactions described on Schedule 3.21(a) and the
Contemplated Transactions, (i)(w) no current officer, director or employee of
the Company or any of its Subsidiaries, (x) to the knowledge of the Company, no
former officer, director or employee of the Company or any of its Subsidiaries,
(y) to the knowledge of the Company, no Affiliate or associate of any current
officer, director or employee of the Company or any of its Subsidiaries and (z)
to the knowledge of the Company, no Affiliate or associate of any former
officer, director or employee of the Company or any of its Subsidiaries has,
directly or indirectly, any interest in any contract, arrangement or property
(real or personal, tangible or intangible) used by the Company or any such
Subsidiary or in their respective businesses, or in any supplier, distributor or
customer of the Company or any such Subsidiary (other than indirectly through
such Person’s ownership of the securities of a corporation whose stock is traded
on a national securities exchange or in the over-the-counter market and less
than one percent (1%) of the stock of such corporation is beneficially owned by
such Person) and (ii) neither the Company nor any of its Subsidiaries shares any
assets, rights or services with any entity that is controlled by any current
officer, director or employee of the Company or any of its Subsidiaries or, to
the knowledge of the Company, by any former officer, director or employee of the
Company or any of its Subsidiaries.

13

--------------------------------------------------------------------------------

(b)     Except as set forth on Schedule 3.21(b), each ongoing intercompany
transaction set forth on Schedule 3.21(a) is on terms that are (i) consistent
with the past practice of the Company and (ii) at least as favorable in the
aggregate for such transaction to the Company as would be available with
independent third parties dealing at arms’ length.

3.22     Investment Company Act. Neither the Company nor any of its Subsidiaries
is, and, after giving effect to consummation of the transactions contemplated
hereby and by the other Company Agreements, will be, an “investment company” or
an entity “controlled by” an “investment company” (as such terms are defined in
the Investment Company Act of 1940, as amended).

3.23     Private Offering. No form of general solicitation or general
advertising was used by the Company or its representatives in connection with
the offer or sale of the Securities. No registration of the Securities pursuant
to the provisions of the Securities Act will be required by the offer, sale, or
issuance of the Securities pursuant to this Agreement and no registration of the
Warrant Shares upon conversion of the Warrant will be required, assuming the
accuracy of the Purchaser representations contained in Section 4.5.

3.24     Board Approval; Stockholder Approval.

(a)     The Board of Directors at a meeting duly called and held has unanimously
determined the Contemplated Transactions to be advisable and in the best
interests of the Company and its stockholders and has approved the Contemplated
Transactions. The Board of Directors has taken all action required in order to
(i) exempt the Purchaser, in respect to its purchase of the Securities and
conversion of the Promissory Note and Warrant and any other securities of the
Company acquired pursuant to the Contemplated Transactions, from “interested
stockholder” status as defined under Section 78.411 et seq of the Nevada Private
Corporations Law (the “NPCL”) and (ii) exempt the Contemplated Transactions from
the requirements of, and from triggering any provisions under, any “moratorium,”
“control share,” “fair price,” “interested stockholder,” “affiliate
transaction,” “business combination” or other anti-takeover Laws and regulations
of any Governmental Authority.

(b)     The affirmative vote of (i) the holders of a majority of the total votes
cast in person or by proxy at a meeting of the Company’s shareholders or (ii)
the holders of a majority of the outstanding voting securities of the Company
entitled to vote on the relevant matters, if such action is taken by written
consent, is required under the rules of NASDAQ to approve the sale and issuance
of the Warrant Shares and the IP Common Shares (collectively, the “Required
Vote”). Except for the Required Vote, no approval by the holders of any shares
of stock of the Company is required in connection with the execution or delivery
of the Company Agreements or the consummation of the Contemplated Transactions,
and there are no rules and regulations prohibiting the Company Agreements and
the Contemplated Transactions, whether pursuant to the NPCL, the Articles of
Incorporation or Bylaws, the rules and regulations of the FINRA, NASDAQ or
otherwise.

3.25     Securities.

(a)     Subject to obtaining the Required Vote with respect to the Warrant
Shares and the IP Common Shares, all Securities, when issued and delivered in
accordance with the terms of this Agreement and the other Company Agreements,
will be duly and validly issued and outstanding, fully paid and nonassessable
and free and clear of any Liens (other than any Liens granted by any Purchaser),
not subject to preemptive or other similar rights, and constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms.

(b)     Subject to obtaining the Required Vote with respect to the IP Common
Shares and the Warrant Shares, all shares of the Common Stock issued and
delivered upon conversion of the Warrant and the Promissory Note, will, when so
issued and delivered, be duly and validly issued and outstanding, fully paid and
nonassessable and free and clear of any Liens (other than any Liens granted by
any Purchaser) and, except as set forth on Schedule 3.25, will not subject to
preemptive or other similar rights.

14

--------------------------------------------------------------------------------

3.26     No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker or other Person (if any) engaged by or acting on behalf of the
Company or any Subsidiary or Affiliate is or will be entitled to any brokerage
or finder’s or similar fee or other commission as a result of the Company
Agreements or the Contemplated Transactions.

3.27     Disclosure. Neither this Agreement nor any certificate, instrument or
written statement furnished or made to any Purchaser by or on behalf of the
Company in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein in
light of the circumstances under which they were made not misleading.

3.28     Suitability. Neither the Company nor any of its directors, officers,
Subsidiaries or, to the knowledge of the Company, other Affiliates (a) has ever
been convicted of or, to the knowledge of the Company since December 31, 2002,
indicted for any felony or any crime involving fraud, misrepresentation or moral
turpitude, (b) is subject to any Decree barring, suspending or otherwise
limiting the right of the Company or such Person to engage in any activity or
(c) has ever been denied any License affecting the Company’s or such Person’s
ability to conduct any activity currently conducted or currently contemplated to
be conducted by the Company, nor, to the knowledge of the Company, is there any
basis upon which such License may be denied.

3.29     Off Balance Sheet Arrangements. Except as disclosed in Management’s
Discussion and Analysis of Financial Conditions and Results of Operations in the
Company’s Form 10-K for the fiscal year ending December 31, 2012, neither the
Company nor any of its Subsidiaries has or is subject to any “Off-Balance Sheet
Arrangement” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Exchange Act).

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Each Purchaser hereby represents and warrants to the Company as follows with
respect that Purchaser:

4.1     Existence and Power. The Purchaser (a) is duly organized and validly
existing under the Laws of the jurisdiction of its formation and (b) has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

4.2     Authorization; No Contravention. The execution, delivery and performance
by the Purchaser of each Company Agreement to which it is a party and the
Contemplated Transactions (a) have been duly authorized by all necessary
corporate or other action, (b) do not contravene the terms of the Purchaser’s
organizational documents, and (c) do not violate, conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation of the Purchaser or any Requirement of Law applicable to the
Purchaser, except for such violations, conflicts, breaches or Liens which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
consummate the Contemplated Transactions.

4.3     Governmental Authorization; Third Party Consents. Except as listed in
Schedule 4.3 or, individually or in the aggregate, as has not had and would not
reasonably be expected to have a material adverse effect on the Purchaser’s
legal power or ability to purchase or own the Securities and exercise the rights
incident thereto, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person in respect of any Requirement of Law, and no lapse of a waiting period
under a Requirement of Law, is necessary or required in connection with the
execution, delivery or performance by the Purchaser, or enforcement against the
Purchaser, of this Agreement or the consummation of the Contemplated
Transactions.

4.4     Binding Effect. This Agreement has been duly executed and delivered by
the Purchaser and, subject to Equitable Principles, constitutes the legal, valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms.

4.5     Investment Representations.

(a)     Purchase for Own Account. The Securities are being acquired by the
Purchaser for its own account and with no current intention of distributing or
reselling such Securities or any part thereof in any transaction that would be
in violation of the securities Laws of the United States of America or any
state, without prejudice, however, to the rights of the Purchaser at all times
to sell or otherwise dispose of all or any part of the Securities under an
effective Registration Statement under the Securities Act or under an exemption
from said registration available under the Securities Act. The Purchaser
understands and agrees that if the Purchaser should in the future decide to
dispose of any Securities, it may do so only in compliance with the Securities
Act and applicable state securities Laws, as then in effect. The Purchaser
agrees to the imprinting, so long as required by Law, of a legend on all
certificates representing the Securities.

15

--------------------------------------------------------------------------------

(b)     Purchaser Status. The Purchaser is an “Accredited Investor” (as defined
in Rule 501(a)) under the Securities Act.

(c)     Restricted Shares. The Purchaser understands (i) that the Cash Common
Shares, the IP Common Shares and the Warrant have not been, and the Warrant
Shares issuable upon exercise of the Warrant will not (subject to such rights
set forth in Article 8 of this Agreement) be registered under the Securities Act
or any state securities Laws, by reason of their issuance by the Company in a
transaction exempt from the registration requirements thereof and (ii) the Cash
Common Shares, the IP Common Shares, the Warrant and the Warrant Shares may not
be sold unless such disposition is registered under the Securities Act and
applicable state securities Laws or is exempt from registration thereunder.

(d)     Investment Experience. The Purchaser acknowledges that the purchase of
the Securities is a highly speculative investment and that it can bear the
economic risk and complete loss of its investment and has such knowledge and
experience in financial and/or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

4.6     Receipt of Information. The Purchaser represents that it has had an
opportunity to ask questions and receive answers and documents from the Company
regarding the business, properties, prospects and financial condition of the
Company and concerning the terms and conditions of the offering of the
Securities.

4.7     No Brokers or Finders. Except as contemplated by this Agreement, no
agent, broker, finder, or investment or commercial banker or other Person (if
any) engaged by or acting on behalf of the Purchaser or any of its Affiliates is
or will be entitled to any brokerage or finder’s or similar fee or other
commission as a result of this Agreement or the Contemplated Transactions.

4.8     Sufficient Funds. The Purchaser, or the Purchaser’s affiliates or
designees, will have at the Closing funds sufficient to perform its obligations
under this Agreement and to consummate the Contemplated Transactions.

4.9     Litigation. There is no legal action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry, proceeding or other
Actions pending or, to the knowledge of the Purchaser, threatened against or
affecting the Purchaser or relating to any of the Company Agreements or the
Contemplated Transactions which, if determined adversely to the Purchaser,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
Contemplated Transactions. The Purchaser is not subject to any Decree that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
Contemplated Transactions.

4.10     No General Solicitation. The Purchaser did not learn of the investment
in the Securities as a result of any public advertising, and is not aware of any
public advertisement or general solicitation in respect of the Company or its
securities.

4.11     Prohibited Transactions. Other than with respect to the transactions
contemplated herein, since the earlier to occur of: (a) the time that the
Purchaser was first contacted by the Company, or any other Person regarding an
investment in the Company and (b) the thirtieth (30th) day prior to the date
hereof, neither the Purchaser nor any Affiliate of the Purchaser which (i) had
knowledge of the transactions contemplated hereby, (ii) has or shares discretion
relating to the Purchaser’s investments or trading or information concerning the
Purchaser’s investments, or (iii) is subject to the Purchaser’s review or input
concerning such Affiliate’s investments or trading decisions (collectively,
“Trading Affiliates”) has, directly or indirectly, nor has any Person acting on
behalf of, or pursuant to, any understanding with the Purchaser or Trading
Affiliate effected or agreed to effect any transactions in the securities of the
Company or involving the Company’s securities.

4.12     Reliance on Exemptions. The Purchaser understands that the Cash Common
Shares, the IP Common Shares and the Warrant are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Cash Common
Shares, the IP Common Shares and the Warrant.

16

--------------------------------------------------------------------------------

4.13     Affiliates. The Purchaser is not, has not within the thirty (30) days
prior to the date of this Agreement been, and, at the Closing Date will not be,
Affiliated with, or an Affiliate of, any other Purchaser.

ARTICLE 5
COVENANTS

5.1     Conduct of Business.

(a)     Except as expressly contemplated by this Agreement or consented to in
writing by the Purchaser, from the date hereof through the earlier of (i) the
Closing Date, and (ii) termination of this Agreement (the “Restricted Period”),
the Company and its Subsidiaries shall conduct their businesses in the ordinary
course, consistent with past practice and generally in a manner such that the
representations and warranties contained in Article 3, to the extent such
matters are within the Company’s or any of its Subsidiary’s control, shall
continue to be true and correct in all material respects on and as of the
Closing Date (except for representations and warranties made as of a specific
date) as if made on and as of the Closing Date. The Company shall give the
Purchaser prompt notice of any event, condition or circumstance known or that
becomes known to the Company occurring during the Restricted Period that would
constitute a violation or breach of (i) any representation or warranty, whether
made as of the date hereof or as of the Closing Date, or (ii) any covenant of
the Company contained in this Agreement; provided, however, that no such
notification shall relieve or cure any such breach or violation of any such
representation, warranty or covenant or otherwise affect the accuracy of any
such representation or warranty for the purposes of Section 6.1. Without
limiting the generality of the foregoing, except as otherwise expressly
contemplated by the terms of this Agreement or agreed in writing by the
Purchaser during the Restricted Period, the Company shall not, and will cause
its Subsidiaries not to:

(i)     make a capital expenditure of more than $50,000 except (x) pursuant to
agreements or commitments entered into by the Company or any of its Subsidiaries
prior to the date hereof and included on Schedule 3.12(a), (y) unless otherwise
reserved against in the Company’s most recent financial statements filed with
the Commission prior to the date hereof, or (z) except as set forth on Schedule
5.1(a)(i);

(ii)     enter into any or amend any Contractual Obligation, other than in the
ordinary course of business, or, in any event, involving more than $50,000
except as set forth on Schedule 5.1(a)(ii);

(iii)     except as set forth on Schedule 5.1(a)(iii), enter into, modify, make,
renew, extend or otherwise alter any credit agreement, note or other similar
agreement (including any interest rate or currency swap, hedge, collar or
straddle or similar transaction) or instrument to which the Company or a
Subsidiary is a party or incur or otherwise become liable with respect to any
indebtedness which, in the aggregate, exceeds $50,000, other than trade payables
incurred in the ordinary course of business and consistent with past practice;

(iv)      enter into any Contractual Obligation with respect to the acquisition
of any material business, assets or property (real, personal or mixed, tangible
or intangible, including stock or other equity interests in, or evidences of the
indebtedness of, any other corporation, partnership or entity);

(v)     form any joint venture or partnership;

(vi)     sell, lease, license, surrender, relinquish, encumber, pledge,
transfer, amend, convey or otherwise dispose of any business, property or assets
(whether tangible or intangible) having a material market value;

(vii)    fail to maintain any material property of the Company or any of its
Subsidiaries in customary repair, order and condition consistent with the
Company’s or such Subsidiary’s current maintenance policies, ordinary wear and
tear excepted;

(viii)   discontinue, permit to lapse or otherwise fail to keep in full force
and effect any material policies of insurance or knowingly take any action that
would cause any such policy to terminate or be terminable prior to the
expiration of its stated term;

(ix)     except as required by applicable Law, make or change any material Tax
election of the Company or any of its Subsidiaries, change any annual Tax
accounting period of the Company or any of its Subsidiaries, adopt or change any
Tax accounting method of the Company or any of its Subsidiaries, file any
return, declaration, report, claim for refund, or information return or
statement relating to Taxes (including any schedule or attachment thereto, and
including any amendment thereof, a “Return”) relating to the Company or any of
its Subsidiaries in a manner that is materially inconsistent with past practice,
enter into any closing agreement relating to material Taxes of the Company or
any of its Subsidiaries, settle any material claim made by any Governmental
Authority including social security administration, domestic or foreign, having
jurisdiction over the assessment, determination, collection or other imposition
of Tax or assessment relating to the Company or any of its Subsidiaries (a “Tax
Claim”), surrender any right to claim a refund of Taxes relating to the Company
or any of its Subsidiaries, consent to any extensions or waivers of the
limitations period applicable to any Tax Claim or assessment relating to the
Company or any of its Subsidiaries, or enter into a Tax sharing agreement or
similar arrangement with respect to the Company or any of its Subsidiaries;

17

--------------------------------------------------------------------------------

(x)     except pursuant to the Investors’ Rights Agreement, purchase, redeem or
otherwise acquire, split, combine or reclassify, directly or indirectly, any of
the Common Stock or other equity securities or give notice of any intention to
exercise any right to purchase, redeem or otherwise acquire, split, combine or
reclassify, any of the Common Stock or other equity securities (including any
such purchase, redemption, acquisition or notice in accordance with the terms of
the Articles of Incorporation or Bylaws or any stockholders agreement);

(xi)     except for Exempt Issuances as defined in the Certificate of
Designation, issue or sell, or issue any rights to purchase or subscribe for, or
subdivide or otherwise change, any shares of the Company’s or any of its
Subsidiaries’ stock or other securities or similar rights;

(xii)     declare or pay any dividends on or make other distributions (whether
in cash, stock or property or any combination thereof), directly or indirectly,
in respect of the Common Stock;

(xiii)    amend the Articles of Incorporation or Bylaws or the organizational
documents of any Subsidiary, except as contemplated herein;

(xiv)     except for a Claim for which the Company will be repaid all amounts
payable thereunder or will not otherwise be responsible for any such payments,
settle any material Claim of, or against, the Company or its Subsidiaries for an
amount in excess of $250,000;

(xv)     change any method of accounting or accounting practice used by the
Company or any of its Subsidiaries, except for any change required by GAAP, by
any Governmental Authority or by a change in Law;

(xvi)    cause or permit, by any act or failure to act, any material License to
expire or to be revoked, suspended, or modified, or take any action that could
reasonably be expected to cause any Governmental Authority to institute
proceedings for the suspension, revocation, or adverse modification of any
material License;

(xvii)    maintain any significant amount of investments in or trade in equities
or other speculative securities;

(xviii)   take any corporate or other action in furtherance of any of the
foregoing; or

(xix)     agree to do any of the foregoing.

(b)     The Company shall timely file with the Commission a Current Report on
Form 8-K pursuant to Item 1 of such Form when such form is required to be filed.

5.2     Regulatory Approval; Litigation.

(a)     The Purchaser and the Company agrees that it will use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and to assist and cooperate with the other party in doing all things,
which may be required to obtain all necessary actions or non-actions, waivers,
consents and approval from Governmental Authorities in order to consummate the
Contemplated Transactions, including without limitation, obtaining the consent
of the NASDAQ for the listing of the Cash Common Shares, the IP Common Shares
and the Warrant Shares, subject only to official notice of issuance; provided,
however, that, in connection with obtaining any such action, non-action, waiver,
consent or approval, the Purchaser shall not be required to agree, and the
Company, without the consent of the Purchaser shall not agree, to any condition
or action that the Purchaser reasonably believes would, individually or in the
aggregate, adversely affect Purchaser’s ability to obtain the benefits
(financial or otherwise) from the Contemplated Transactions (including benefits
set forth in the Company Agreements).

18

--------------------------------------------------------------------------------

(b)     The Purchaser and the Company agree that if any Action is brought
seeking to restrain or prohibit or otherwise relates to consummation of the
Contemplated Transactions, the parties shall use all commercially reasonable
efforts to defend such Action, whether judicial or administrative, and to seek
to have any stay or temporary restraining order entered by any court or
Governmental Authority reversed or vacated.

5.3     Access.

(a)     During the Restricted Period, upon reasonable notice, the Company shall
(and shall cause its Subsidiaries to) afford to the officers, employees,
accountants, counsel, financial advisors and other representatives of the
Purchaser, reasonable access during normal business hours, during the period
prior to the Closing Date, to all its books, records, properties, plants and
personnel and, during such period, the Company shall (and shall cause its
Subsidiaries to) furnish promptly to the Purchaser (i) a copy of each report,
schedule, registration statement and other document filed, published, announced
or received by it during such period pursuant to the requirements of Federal or
state Laws, as applicable, and (ii) all other information concerning it and its
business, properties and personnel as the Purchaser may reasonably request. The
Purchaser will hold any information obtained pursuant to this Section 5.5 in
confidence in accordance with, and will otherwise be subject to, the provisions
of the Confidentiality Agreement. Any investigation by the Purchaser shall not
affect the representations and warranties of the Company or the conditions to
its obligations to consummate the transactions contemplated by this Agreement.

(b)     During the Restricted Period, the Company shall promptly keep the
Purchaser and its representatives informed of any material development in the
business of the Company or its Subsidiaries. Without limiting the foregoing,
during the Restricted Period, the Company shall cause its officers to consult
and cooperate with representatives of the Purchaser in order to facilitate the
Closing.

5.4     Employee Benefits Matters. Without limiting the generality of the
foregoing, except as otherwise expressly agreed in writing by the Purchaser, the
Company shall not, and shall cause its Subsidiaries not to, take any of the
following actions during the Restricted Period:

(a)     enter into any new Employment Agreement, other than as contemplated by
Section 7.1(f);

(b)     adopt any new Company Benefit Plan or, except as may be required by
applicable Law, amend any existing Company Benefit Plan;

(c)     grant any stock options or other equity-based compensation to any
employee or director of the Company or any of its Subsidiaries;

(d)     increase the salaries, wages, or other compensation or benefits of any
employee or director of the Company or any of its Subsidiaries; or

(e)     agree to do any of the foregoing.

5.5     Legends. Any legends placed on the Cash Common Shares, the IP Common
Shares, the Warrant or the Warrant Shares or other securities issuable, if any,
pursuant to the Contemplated Transactions shall be removed by the Company upon
delivery of an opinion of counsel reasonably acceptable to the Company stating
that such legend is no longer necessary.

5.6      Board of Directors. Prior to or upon the Closing, the Company will take
all action necessary so that, upon the Closing, the Purchaser shall be able to
nominate Mr. Bruno Wu and 2 other individuals for appointment to the Board of
Directors, it being expressly understood and agreed that any right for Purchaser
to nominate such directors (the “Purchaser Designees”) be consistent with NASDAQ
Listing Rule 5640. Purchaser’s nomination rights pursuant to this Section 5.6
must be proportionate to Purchaser’s beneficial ownership of Common Stock of the
Company and, following the Closing, the number of any Purchaser Designees shall
be proportionate to Purchaser’s beneficial ownership; provided, however, that
Purchaser shall not have the right to nominate any Purchaser Designees at such
time that Purchaser beneficially owns less than 5% of the Common Stock of the
Company (the “Board Threshold”). Any Purchaser Designee appointed or nominated
to the Board of Directors pursuant to this Section 5.6 shall, subject to the
Board Threshold, continue to hold office until such Purchaser Designee’s term
expires, subject, however, to prior death, resignation, replacement, retirement,
disqualification or termination of term of office.

19

--------------------------------------------------------------------------------

5.7     Reasonable Efforts to Secure Financing. Prior to the Closing, the
Purchaser will use reasonable efforts to secure $50 million of financing, which
proceeds will be used by YOD to produce its own original content.

5.8     Stockholder Approval. As promptly as practicable after the Closing, the
Company covenants and agrees to use commercially reasonable efforts to obtain
any approvals of the Company’s stockholders required under the Company’s
organizational documents, applicable law and/or the listing rules and
regulations of NASDAQ to obtain the Required Vote to approve the sale and
issuance of the Warrant Shares and the IP Common Shares, and such vote shall
require the approval of both actions and not permit the shareholders to approve
the issuance of the IP Common Shares without the approval of the Warrant shares,
and vice versa.

ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE

6.1     Conditions to Closing. The obligation of the Purchaser to enter into and
complete the Closing are subject to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Purchaser:

(a)     Representations and Covenants. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (other than those which are qualified as to materiality, Material
Adverse Effect or other similar term, which shall be true and correct in all
respects) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date (except that representations and warranties
made as of a specific date shall be true and correct in all material respects
(except as aforesaid) on such date); the Company shall have in all material
respects performed and complied with all covenants and agreements required by
this Agreement to be performed or complied with by the Company on or prior to
the Closing Date; and the Company shall have delivered to the Purchaser a
certificate, dated the date of the Closing Date and signed by an executive
officer of the Company, to the foregoing effect.

(b)     Secretary’s Certificate. The Purchaser shall have received a certificate
of the Secretary or an Assistant Secretary certifying that attached thereto are
true and complete copies of (i) the Articles of Incorporation and the Company’s
Amended and Restated Bylaws, and (ii) all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the Company Agreements and the consummation of the
Contemplated Transactions, and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby, and certifying the names and signatures of the
officers of the Company authorized to sign this Agreement, the Company
Agreements, and the other documents to be delivered hereunder and thereunder.

(c)     Good Standing. The Company shall have delivered to the Purchaser a good
standing certificate (or its equivalent) for the Company from the secretary of
state of Nevada.

(d)     No Actions. (i) No Action shall be pending or overtly threatened by any
Governmental Authority or any other party against the Company or any of its
directors or against that Purchaser, which Action is reasonably likely to (A)
restrain or prohibit the consummation of any of the Contemplated Transactions,
or (B) result in damages that alone or together with the costs and expenses of
defending such Action are material in relation to the Company and its
Subsidiaries, taken as a whole, and (ii) no Law, order, decree, rule or
injunction shall have been enacted, entered, promulgated or enforced by any
Governmental Authority that prohibits or makes illegal the consummation of any
of the Contemplated Transactions.

(e)     No Material Adverse Effect. Since the date hereof, no event or
development shall have occurred (or failed to occur) and there shall be no
circumstance (and that Purchaser shall not have become aware of any previously
existing circumstance) that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.

(f)     Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from Governmental
Authorities, the Company’s Board and the Company’s shareholders in order to
consummate the Contemplated Transactions, including, without limitation, the
issuance of the Earn-Out Shares (as defined in the 7SF Share Purchase
Agreement).

(g)     NASDAQ Listing. When issued in accordance with the terms hereof, the
Cash Common Shares, the IP Common Shares and the Warrant Shares shall have been
approved for listing on NASDAQ, subject only to official notice of issuance.

20

--------------------------------------------------------------------------------

(h)     Voting Agreement. The Purchaser shall have received a voting agreement,
in form and substance reasonably acceptable to the Purchaser, duly executed by
Bruno Wu and Xuesong Song (the “Voting Agreement”).

(i)     License Agreement. The Purchaser shall have received the Content License
Agreement, in substantially the form attached hereto as Exhibit B, duly executed
by the Company (the “License Agreement”), duly executed and delivered by the
Company.

(j)     Promissory Note. The Purchaser shall have received the Promissory Note,
in substantially the form attached hereto as Exhibit C (the “Promissory Note”),
duly executed and delivered by the Company, with a principal amount of
$17,717,846.60.

(k)     Resignations. Xuesong Song and Shane McMahon shall resign their board of
director positions as Executive Chairman and Chairman, respectively, and their
respective employment agreements shall terminate on January 31, 2016 and each
shall deliver to the Company such waivers or other agreements so that the
Company shall have no further obligations thereunder provided, that Mr. Song and
Mr. McMahon shall remain as members of the Board of Directors immediately
following the Closing until their replacement.

ARTICLE 7
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO CLOSE

7.1     Conditions to Closing. The obligation of the Company to enter into and
complete the Closing are subject to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Company:

(a)     Representations and Covenants. The representations and warranties of
each Purchaser contained in this Agreement shall be true and correct in all
material respects (other than those which are qualified as to materiality, which
shall be true and correct in all respects) on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date (except
that representations and warranties made as of a specific date shall be true and
correct in all material respects (except as aforesaid) on such date); each
Purchaser shall have in all material respects performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing Date; and each Purchaser shall have
delivered to the Company a certificate, dated the date of the Closing Date and
signed by the applicable Purchaser, to the foregoing effect.

(b)     No Actions. (i) No Action shall be pending or overtly threatened by any
Governmental Authority or any other party against the Company or any of its
directors or any Purchaser, which Action is reasonably likely to (A) restrain or
prohibit the consummation of any of the Contemplated Transactions, or (B) result
in damages that alone or together with the costs and expenses of defending such
Action are material in relation to the Company and its Subsidiaries, taken as a
whole, and (ii) no Law, order, decree, rule or injunction shall have been
enacted, entered, promulgated or enforced by any Governmental Authority that
prohibits or makes illegal the consummation of any of the Contemplated
Transactions.

(c)     Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from Governmental
Authorities in order to consummate the Contemplated Transactions.

(d)     Valuation. The Company shall have received a valuation report from a
valuation firm selected by the Company (the “Valuation Firm”) with respect to
the Titles (as such term is defined in the License Agreement), and the Company
shall have deemed such valuation report to be satisfactory (such approved
valuation report, the “Titles Valuation Report”).

(e)     Voting Agreement. The Purchaser shall have duly executed and delivered
the Voting Agreement.

(f)     License Agreement. The Company shall have received the License Agreement
duly executed and delivered by the Purchaser.

(g)     Promissory Note. The Company shall have received the Promissory Note
duly executed and delivered by the Purchaser, with a principal amount of
$17,717,846.60.

21

--------------------------------------------------------------------------------

ARTICLE 8
RIGHT OF FIRST OFFER; OTHER AGREEMENTS OF THE COMPANY

8.1     Registration Rights.

(a)     The Company shall prepare and file with the Commission a Registration
Statements on Form S-3, or any other eligible form if the Company is not
eligible to use Form S-3, for the purpose of registering under the Securities
Act all of the Registrable Securities for resale by, and for the accounts of,
the holders of Registrable Securities as selling stockholders thereunder (the
“Mandatory Registration Statement”). The Mandatory Registration Statement shall
permit the holders of Registrable Securities to offer and sell, on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, any or all of
the Registrable Securities.

(b)     The Company shall prepare and file the Mandatory Registration Statement
(the “First Mandatory Registration Statement”) with the Commission by later of
(i) April 30, 2016, and (ii) the date that is two (2) Business Days after the
date that the Company has received all of the information from holders of
Registrable Securities required to prepare and file the Mandatory Registration
Statement with the Commission.

(c)     The Company agrees to use its reasonable best efforts to cause the
Mandatory Registration Statement to become effective as soon as practicable.

(d)     Each holder of Registrable Securities shall cooperate with the Company
as reasonably requested in connection with the preparation and filing of the
Mandatory Registration Statement hereunder, including, without limitation, by
furnishing in writing to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and by executing such documents in
connection with such registration as the Company may reasonably request. The
Company shall promptly notify the holders of Registrable Securities of the
effectiveness of the Mandatory Registration Statement within one (1) Business
Days from the Business Day that the Company telephonically confirms
effectiveness with the Commission.

(e)     The Company shall be required, absent contrary comment or instruction,
oral or written, from the Commission, to keep the Mandatory Registration
Statement effective for the Mandatory Effectiveness Period. Thereafter, the
Company shall be entitled to withdraw the applicable Mandatory Registration
Statement and holders of Registrable Securities shall have no further right to
offer or sell any of the Registrable Securities pursuant to such withdrawn
Mandatory Registration Statement (or any prospectus relating thereto).

(f)     The offer and sale of the Registrable Securities pursuant to the
Mandatory Registration Statement shall not be underwritten.

(g)     Notwithstanding the foregoing, if the Commission prevents the Company
from including any or all of the Registrable Securities on the Mandatory
Registration Statement due to limitations on the use of Rule 415 of the
Securities Act for the resale of the Registrable Securities by the holders of
Registrable Securities or by General Instruction I.B.6. of Form S-3, the
applicable Mandatory Registration Statement shall register the resale of the
maximum number of shares of Common Stock as is permitted by the Commission (the
“Registration Cap”), with the shares of Common Stock included in such Mandatory
Registration Statement being determined pro rata, subject to any comment or
instruction, oral or written, from the Commission, based on the number of
Registrable Securities of each holder of Registrable Securities relative to the
total number of Registrable Securities, excluding, for this sole purpose and
only with regard to the Mandatory Registration Statement, Registrable Securities
held by Persons other than the Purchaser.

(h)     The Mandatory Registration Statement shall be prepared and filed as
promptly as possible, provided that in no event will the Company file a
Registration Statement with respect to the registration of the resale of
remaining Registrable Securities by holders of Registrable Securities earlier
than 180 calendar days following the date the immediately prior Mandatory
Registration Statement is declared effective by the Commission or later than 210
calendar days following the date the immediately prior Mandatory Registration
Statement is declared effective by the Commission (subject to the matters and
limitations set forth below).

(i)     Notwithstanding anything herein to the contrary, if the Commission, by
written or oral comment or otherwise, limits the Company’s ability to file, or
prohibits or delays the filing of, a Registration Statement with respect to any
or all the Registrable Securities which were not included in the Mandatory
Registration Statement or any subsequent Mandatory Registration Statement
because of a Registration Cap, it shall not be a breach or default by the
Company under this Agreement of its obligations as set forth above.

22

--------------------------------------------------------------------------------

8.2     Rule 144. The Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and shall take such further action
as the holders of Registrable Securities may reasonably request, all to the
extent required to enable the holders of Registrable Securities to sell the Cash
Common Shares, the IP Common Shares or the Common Stock into which the Warrant
may be converted pursuant to and in accordance with Rule 144. Such action shall
include, but not be limited to, making available adequate current public
information meeting the requirements of paragraph (c) of Rule 144.

8.3     Availability of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, for the purpose
of effecting the conversion of the Warrant, at least the full number of shares
of Common Stock then issuable upon the conversion of such securities. The
Company will, from time to time, in accordance with the Laws of the State of
Nevada, increase the authorized amount of Common Stock if at any time the number
of shares of Common Stock remaining unissued and available for issuance shall be
insufficient to permit conversion of the Warrant.

8.4     No Rights Plan. From the date hereof and for as long as the Purchaser,
its affiliates or designees, beneficially owns Common Stock, without the prior
written consent of the Purchaser, the Company shall not adopt or enter into any
“poison pill” rights plan or any similar plan or agreement or declare or pay any
dividend of any rights to purchase stock of the Company in connection with such
a plan or agreement.

ARTICLE 9
INDEMNIFICATION

9.1     Indemnification. The Company hereby agrees to indemnify, defend and hold
harmless the Purchaser, their respective Affiliates and its directors, managers,
officers, agents, advisors, representatives, employees, successors and assigns
(each, a “Purchaser Indemnitee”) from and against all Claims, including without
limitation, interest, penalties and attorneys’ fees and expenses, asserted
against, resulting to, or imposed upon or incurred by such Purchaser Indemnitee
by a third party and arising out of or resulting from any allegation or Claim in
respect of any wrongful action or inaction by the Company in connection with the
authorization, execution, delivery and performance of this Agreement or the
Company Agreements, except to the extent that the Purchaser Indemnitee has
committed a material breach of its representations, warranties or obligations
under this Agreement, which breach is the cause of the Company’s wrongful action
or inaction.

9.2     Terms of Indemnification. The obligations and liabilities of the Company
with respect to Claims by third parties will be subject to the following terms
and conditions: (a) a Purchaser Indemnitee will give the Company prompt notice
of any Claims asserted against, resulting to, imposed upon or incurred by such
Purchaser Indemnitee, directly or indirectly, and the Company will undertake the
defense thereof by representatives of their own choosing which are reasonably
satisfactory to such Purchaser Indemnitee; provided that the failure of any
Purchaser Indemnitee to give notice as provided in Section 11.3 shall not
relieve the Company of its obligations under this Article 9; (b) if within a
reasonable time after notice of any Claim, the Company fails to defend, such
Purchaser Indemnitee will have the right to undertake the defense, compromise or
settlement of such Claims on behalf of and for the account and at the risk of
the Company, subject to the right of the Company to assume the defense of such
Claim at any time prior to settlement, compromise or final determination
thereof; (c) if there is a reasonable probability that a Claim may materially
and adversely affect a Purchaser Indemnitee other than as a result of money
damages or other money payments, such Purchaser Indemnitee will have the right
at its own expense to defend, or co-defend, such Claim; (d) neither the Company
nor the Purchaser Indemnitee will, without the prior written consent of the
other, settle or compromise any Claim or consent to entry of any judgment
relating to any such Claim; (e) with respect to any Claims asserted against a
Purchaser Indemnitee, such Purchaser Indemnitee will have the right to employ
one counsel of its choice in each applicable jurisdiction (if more than one
jurisdiction is involved) to represent such Purchaser Indemnitee if, in such
Purchaser Indemnitee’s reasonable judgment, a conflict of interest between such
Purchaser Indemnitee and the Company exists in respect of such Claims, and in
that event the fees and expenses of such separate counsel shall be paid by the
Company; and (f) the Company will provide each Purchaser Indemnitee reasonable
access to all records and documents of the Company relating to any Claim.

ARTICLE 10
TERMINATION

10.1     Termination of Agreement. The Parties may terminate this Agreement as
provided below:

23

--------------------------------------------------------------------------------

(a)     the Purchaser and the Company may terminate this Agreement by mutual
written consent at any time prior to the Closing;

(b)     this Agreement shall terminate in the event the 7SF Share Purchase
Agreement is terminated;

(c)     the Purchaser may terminate this Agreement by giving written notice to
the Company at any time prior to the Closing (i) in the event the Company has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Purchaser has notified the Company of the breach or
(ii) if the Closing shall not have occurred on or before January 31, 2016 by
reason of the failure of any condition precedent under Section 6.1 hereof
(unless the failure results primarily from the Purchaser breaching any
representation, warranty, or covenant contained in this Agreement); and

(d)     the Company may terminate this Agreement by giving written notice to the
Purchaser at any time prior to the Closing (i) in the event a Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Company has notified the Purchaser of the breach or
(ii) if the Closing shall not have occurred on or before January 31, 2016, by
reason of the failure of any condition precedent under Section 7.1 hereof
(unless the failure results primarily from the Company itself breaching any
representation, warranty, or covenant contained in this Agreement).

10.2     Effect of Termination. Upon termination of this Agreement pursuant to
Section 10.1 above, all rights and obligations of the Parties hereunder shall
terminate without any liability of either Party to the other Party (except for
any liability of the Party then in breach).

ARTICLE 11
MISCELLANEOUS

11.1     Survival. All representations and warranties, covenants and agreements
of the Company and the Purchaser contained in this Agreement shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of any Purchaser or any controlling Person thereof or by or on
behalf of the Company, any of its officers and directors or any controlling
Person thereof, and such representations and warranties shall survive for a
period of 24 months from the Closing Date. The covenants and agreements
contained herein shall survive in accordance with their terms.

11.2     Fees and Expenses. On the Closing Date, the Company shall pay its own
expenses and the expenses of the Purchaser incurred in connection with the
negotiation, execution, delivery, performance and consummation of this Agreement
and the Contemplated Transactions.

11.3     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

  (a)

if to the Company:

YOU On Demand Holdings, Inc.
375 Greenwich Street, Suite 516
New York, New York 10013
Attn: Board of Directors
Telecopy: 86+10-8586-2775

  (b)

if to the Purchaser:

Beijing Sun Seven Stars Culture Development Limited
Eastern Fangzheng Road, Southern Dongying Village
Hancunhe Town, Fangshan District
Beijing, China
Attn: Zhang Jie
Telecopy: 86+10 5912-3988

24

--------------------------------------------------------------------------------

  (c)

With a copy (which shall not constitute notice or such other communication) to:

Shanghai Sun Seven Stars Cultural Development Limited
686 WuZhong Road, Tower D, 9th Floor
Shanghai, China 201103
Attn: Polly Wang

Any party may by notice given in accordance with this Section 11.3 designate
another address or Person for receipt of notices hereunder.

11.4     Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties hereto.
Other than the parties hereto and their successors and permitted assigns, and
except as set forth in Section 9.1, no Person is intended to be a beneficiary of
this Agreement. No party hereto may assign its rights under this Agreement
without the prior written consent of the other party hereto; provided, however,
that, the Purchaser may assign all or any portion of its rights and obligations
hereunder to any affiliates or designees of the Purchaser. Any assignee of any
Purchaser pursuant to the proviso of the foregoing sentence shall be deemed to
be a “Purchaser” for all purposes of this Agreement.

11.5     Amendment and Waiver.

(a)     No failure or delay on the part of the Company or any Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Company or
the Purchaser at Law, in equity or otherwise.

(b)     Any amendment, supplement or modification of or to any provision of this
Agreement and any waiver of any provision of this Agreement shall be effective
only if it is made or given in writing and signed by the Company (in the case of
any amendment, supplement, modification or waiver after the Closing, with the
approval of not less than a majority of the directors not appointed by the
Purchaser) and the Purchaser.

11.6     Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

11.7     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

11.8     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the Requirements
of Law of the State of New York without giving effect to the principles of
conflict of Laws. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any Action arising out of or relating to
this Agreement and the Contemplated Transactions (and agrees not to commence any
Action relating thereto except in such courts), and further agrees that service
of any process, summons, notice or document by U.S. registered mail to its
respective address set forth in this Agreement, or such other address as may be
given by one or more parties to the other parties in accordance with the notice
provisions of Section 11.3, shall be effective service of process for any
action, suit or proceeding brought against it in any such court. Each of the
parties hereto hereby irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America, in each case located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum. Each of the parties irrevocably
and unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any and all rights to trial by jury in connection with any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

25

--------------------------------------------------------------------------------

11.9     Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

11.10     Entire Agreement. This Agreement, together with the schedules and
exhibits hereto, and the Company Agreements referred to herein or delivered
pursuant hereto, are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement, together with the schedules and exhibits hereto, and the Company
Agreements referred to herein or delivered pursuant hereto, supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

11.11     Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time after the Closing, the Company and each Purchaser
agree to cooperate with one another, and at the request of the Company or the
Purchaser, as applicable, to execute and deliver any further instruments or
documents and take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the Contemplated
Transactions and to otherwise carry out the intent of the parties hereunder.

11.12     Public Announcements. Except as required by any Requirement of Law,
none of the parties hereto will issue or make any reports, statements or
releases to the public with respect to this Agreement or the Contemplated
Transactions without consulting the Company or the Purchaser, as applicable.

11.13     Subsidiaries. Whenever this Agreement provides that a Subsidiary of
the Company is obligated to take or refrain from taking any action, the Company
shall cause such Subsidiary to take or refrain from taking such action.

[Signature pages follow]

26

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

  YOU ON DEMAND HOLDINGS, INC.       By /s/ Shane McMahon   Name: Shane McMahon
  Title: Chairman

[Signature Page to Amended and Restated Securities Stock Purchase Agreement]

--------------------------------------------------------------------------------


  BEIJING SUN SEVEN STARS CULTURE DEVELOPMENT   LIMITED:             By: /s/
Bruno Wu   Name: Bruno Wu   Title: Chairman & CEO

[Signature Page to Amended and Restated Securities Stock Purchase Agreement]

--------------------------------------------------------------------------------

Exhibit A
Form of Warrant

--------------------------------------------------------------------------------

Exhibit B
Form of License Agreement

--------------------------------------------------------------------------------

Exhibit C
Form of Promissory Note

--------------------------------------------------------------------------------